Order, Supreme Court, New York County (James A. Yates, J.), entered on or about August 6, 2006, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The record supports the assessment of points under the category of failure to accept responsibility (see People v Mitchell, 300 AD2d 377, 378 [2002], lv denied 99 NY2d 510 [2003]). Defendant’s other challenges to the adjudication are improperly raised for the first time on appeal (CPLR 4017, 5501 [a] [3]; Correction Law § 168-n [3]; People v Cassano, 34 AD3d 239 [2006], lv denied 8 NY3d 804 [2007]), and are in any event unavailing. We have considered and rejected defendant’s ineffective assistance of counsel claim. Concur—Lippman, P.J., Tom, Nardelli, Gonzalez and Kavanagh, JJ.